Exhibit (a)(1)(L) FORM OF COMMUNICATION FROM CHIEF FINANCIAL OFFICER TO ALL ELIGIBLE OPTION HOLDERS From: Thomas E. Gay III, Chief Financial Officer Date: September 10, 2009 Subject: Announcement of Amendment to Tender Offer Material I would like to provide those eligible option holders who received the Company’s Offer to Exchange Certain Outstanding Stock Options for a Number of Replacement Options on August 24, 2009 (the “Offer to Exchange”) an update to certain information contained therein and encourage those eligible employees who have not returned their election forms to do so as soon as possible.Please read the information contained in this email carefully.If you have any questions about this information or the Offer to Exchange and related materials, please contact Catherine Van Rhee or Terry Nyugen at (408) 957-9847 or send an email to OptionExchange @sdesigns.com. Pursuant to Section 16 of the Offer to Exchange, we have amended Item 18 of the Offer to Exchange to incorporate by reference the Company’s Quarterly Report on Form 10-Q for the period ended August 1, 2009, filed with the SEC on September 10, 2009.In addition, we have amended and restated the information contained in Section 10 under the caption “Certain Financial Information” as follows: Certain Financial Information We have presented below selected consolidated financial data for Sigma.In addition, we encourage you to review the financial information included in our Annual Report on Form 10-K for the fiscal year ended January31, 2009, an amendment to our annual report on Form10-K/A for the fiscal year ended January31, 2009 and our Quarterly Report on Form 10-Q for the period ended August 1, 2009, all of which are incorporated herein by reference.Please see Section 18 (“Additional Information”) of this Offer for instructions on how you can obtain copies of our SEC filings. Quarter Ended August 1, 2009 Year Ended January 31, 2009 Year Ended February 2, 2008 (unaudited) (in thousands) Consolidated Statements of Operations Data: Net revenue $ 51,283 $ 209,160 $ 221,206 Gross profit $ 23,250 $ 100,554 $ 112,798 Net income $ 4,800 $ 26,423 $ 70,209 Net income per share: Basic $ 0.18 $ 0.98 $ 2.73 Diluted $ 0.18 $ 0.95 $ 2.46 August 1, 2009 January 31, 2009 February 2, 2008 (unaudited) (in thousands) Consolidated Balance Sheet Data: Total current assets $ 249,230 $ 90,845 $ 174,089 Total assets $ 345,048 $ 330,947 $ 379,466 Current liabilities $ 19,735 $ 18,481 $ 32,502 Total liabilities $ 26,211 $ 25,697 $ 33,874 Total shareholders’ equity $ 318,837 $ 305,250 $ 345,592 Book Value Per Share and Ratio of Earnings to Fixed Charges The following table sets forth our ratio of earnings to fixed charges for the periods indicated. Quarter Ended August 1, 2009 Year Ended January 31, 2009 Year Ended February 2, 2008 Pre-tax income $ 4,697 $ 31,317 $ 63,083 Fixed charges: Interest expense 0 2 29 Rentals-20% 80 298 195 Total Fixed Charges 80 300 224 Pre-tax income plus fixed charges 4,777 31,617 63,307 Ratio of earnings to fixed charges 59.71 105.39 282.62 The ratio of earnings to fixed charges is computed by dividing earnings by fixed charges.
